 


110 HR 6700 IH: To recognize those astronauts who participated in missions to the moon in the Apollo program of the National Aeronautics and Space Administration by authorizing their appointment to the grade of major general or rear admiral on the retired list, and for other purposes.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6700 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Hall of Texas (for himself and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To recognize those astronauts who participated in missions to the moon in the Apollo program of the National Aeronautics and Space Administration by authorizing their appointment to the grade of major general or rear admiral on the retired list, and for other purposes. 
 
 
1.Authority to appoint astronauts who participated in moon missions of the Apollo program to the grade of major general or rear admiral on the retired list 
(a)Appointment as major generalThe President is authorized to appoint, by and with the advice and consent of the Senate, each astronaut who participated in a mission to the moon in the Apollo program of the National Aeronautics and Space Administration and is on the retired list of the Army, Air Force, or Marine Corps to the grade of major general on the applicable retired list. 
(b)Appointment as rear admiralThe President is authorized to appoint, by and with the advice and consent of the Senate, each astronaut who participated in a mission to the moon in the Apollo program of the National Aeronautics and Space Administration and is on the retired list of the Navy to the grade of rear admiral on the retired list of the Navy. 
(c)No effect on retired pay or other benefitsAny appointment made under the authority of subsection (a) or (b) shall not affect the retired pay or other benefits of the member of the Armed Forces so appointed or any benefits to which any other person is or may become entitled based upon the service of that member. 
2.Posthumous commission for deceased astronauts who participated in the Apollo moon missions 
(a)AuthorityThe President, by and with the advice and consent of the Senate, may issue posthumously a commission as major general or rear admiral in the appropriate branch of the Armed Forces in the name of any astronaut who participated in a mission to the moon in the Apollo program of the National Aeronautics and Space Administration and is deceased. 
(b)Date of commissionA commission issued under subsection (a) shall issue as of the date of the death of the deceased member of the Armed Forces receiving the commission. 
(c)Prohibition of benefitsNo person is entitled to receive any bonus, gratuity, pay, allowance, or other financial benefit by reason of the enactment of this section. 
3.Designation as Lunar Ambassadors for civilian astronauts who participated in the Apollo moon missions 
(a)AuthorityThe President is authorized to appoint, by and with the advice and consent of the Senate, as a Lunar Ambassador each astronaut who— 
(1)participated in a mission to the moon in the Apollo program of the National Aeronautics and Space Administration; and 
(2)is not a member of the Armed Forces. 
(b)Prohibition of benefitsNo person is entitled to receive any bonus, gratuity, pay, allowance, or other financial benefit by reason of the enactment of this section. 
 
